We concur: The opinion of Mr. Justice Lorigan holds that the board of prison directors has not the power, by a rule of universal application adopted in advance, to deny to a first termer who has served one year, the right to ask for a parole and to have his request considered on its individual merits. With this we are in entire accord.
When the board takes up any petition for parole, it has the right, however, to consider, as one of the factors bearing upon the exercise of its discretion, the length of the term for which the petitioner was sentenced and the proportion of that term which has actually expired. We do not understand that the main opinion is intended to express a different view. It declares that service of a defined proportion of the term, beyond the minimum of one year fixed by the act, cannot be made an absolute condition precedent to the right to apply for a parole, regardless of all other considerations bearing on the merits of the particular case. But it does not, as we read it, mean to hold that the length of time served, although more than one year, cannot be taken into account by the board in deciding whether a prisoner should or should not be paroled. We are satisfied, too, as is, in effect, declared in the *Page 642 
main opinion, that the determination of the board, on any application for parole, is conclusive on the courts, regardless of the reasons or facts upon which it may be based.